internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend y company dear uil you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program your purpose is to create maintain and operate a scholarship fund for the benefit of children of employees of y and its affiliates the scholarship will enable children of eligible employees of y and its affiliates to attend an accredited college including community college or university to support their progress toward degree attainment you also provide grants to recipients interested in an accredited non-degree certificate program or vocational training at a community college or private career school letter catalog number 58264e you do not limit scholarships to any course of study eligible children who meet the eligibility criteria and timely complete the application requirements are eligible to be chosen by the scholarship committee for a scholarship grant you were created and operate solely for the benefit of eligible children and the scholarships are not intended to be used as an inducement or recruitment device for current or prospective employees your scholarship committee will determine the number of scholarship recipients and amounts the board may reduce the number of scholarships awarded by the selection committee but may not increase the number of scholarships awarded the board may not vary the amount of the scholarship awarded your scholarships are renewable your determination of whether to renew a scholarship may not be based on whether the student's parent stepparent or guardian is employed or is no longer employed by y or any of its affiliates you will have an internal communications campaign within y and its affiliates which will include memoranda posters and postcards sent to employees’ homes about the scholarship program applications will be completed online the following criteria will be used to determine eligibility for a scholarship e e e eligible children of an eligible_employee of y and its affiliates an eligible_employee is defined as an active full-time non-union employee of y or an affiliate for at least one year and an eligible_child is defined as any child who is related to an eligible_employee as a son daughter stepchild or foster_child and has lived with the eligible_employee for at least half of the year the selection criteria will include but are not limited to the following e e e prior academic performance with a minimum gpa for a high school student and dollar_figure gpa for a university student personal essays recommendations from instructors and financial need the scholarship committee is encouraged to emphasize the following in determining recipients to favorably impact less advantaged employees first generation to attend college university trade or vocational school environmental cultural educational or health barriers immigrant status and overcoming adversity the selection committee will be appointed by your board and will have at least three members the selection committee will be independent from you y and its affiliates you expect the selection committee to be made up of community members with specific expertise to evaluate the applicant's potential letter catalog number 58264e you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by the grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or letter catalog number 58264e the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer this determination applies only to you it may not be cited as a precedent this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test other conditions that apply to this determination internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58264e e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58264e
